DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 43, 46, and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (43 & 51), 53, and 62 of copending Application No. 16/591,277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding co-pending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 43, 46, 47, 48, 49, 50, 51, 52, 53, 54, 59, 60, 62, 63, 64, 65, 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 2, 3, 7, 8, 9, 10, 23, 24, 26, 31, 32, 27, 28, 29, 34 of U.S. Patent No. 9/855,481. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.
Claim 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claim (43 & 49) of U.S. Patent No. 10/315,093. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.
s 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 59, 60, 61, 62, 63, 64, 65, 66, 67, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, and 45 of U.S. Patent No. 10/471,328. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.
Claims 43 and 59are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 28 of U.S. Patent No. 10/473,778. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 43, 44, 46, 47-52, 54, 57, and 59-67 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 5,862,517 (Honey).

(Honey: col 38, lines 49-56: “ball… football… golf ball… tennis ball… The radar system can be used to track other objects including soccer balls”), comprising: 
a radar (Honey: col 38, lines 49-56: “ball… football… golf ball… tennis ball… The radar system can be used to track other objects including soccer balls”); 
a first imager configured to image one of the sports ball and the ball striking implement (Honey: Figs. 5, 6, 8, 18; col 6, lines 54-67: “camera locations can be located anywhere in the arena suitable for  capturing video images of puck 10”; col 7, lines 1-31: camera; col 10,  lines 45-65: “panning broadcast camera 280 to follow the puck”; col 38, lines 49-56: ball; col 34, lines 31-32: football, baseball; col 38, lines 25-26: balls); and 
a controller receiving radar data from the radar and an image from the first imager and altering an output image based at least in part on the radar data to illustrate in the output image one of a portion of a trajectory of the sports ball and a portion of a trajectory of the ball striking implement (Honey: col 17, lines 35-64: “video processor 604 creating a frame of data with a graphic at the position of the puck in the video frame… trail of fire behind the puck, a trajectory of the puck's path, a target at the end of the pucks trajectory”; col 17, lines 1-10: “infrared… the system determines one or more possible locations of the puck”; col 18, lines 7-20: “FIG. 12A is a flow chart explaining the determination of the puck's three dimensional location… infrared sensor”; col 26, lines 42-64: “edits the video, other images can be inserted rather than an image of the puck and these images can be inserted at a position logically corresponding to the puck's position (e.g. puck's position, x units displaced from puck, immediate left, 60 behind path of puck, etc.”; col 3, lines 15-20: “alternatives to infrared emitters includes RF transmitters, radar repeaters”; col 35, lines 30-35: “An alternative to using infrared technology is radar”; para 36, lines 47-52: “The location of the puck in three dimensional space can be determined by using three radar base units simultaneously because the location of the puck can be determined from knowing how far it is from three known points.”; col 36, lines 66-67: “determine the distance of the puck from the radar base unit”; col 37, lines 5-16: “radar base unit … allowing the puck to be located with”; col 38, lines 11-26: “radar base unit is able to determine the distance from the base unit to the puck… balls”; col 38, lines 47-55: “The radar system can be used to track other objects including soccer balls”. Note that radar can be used in place of infrared for tracking and tracking can be used for editing video).  

As per claim 44, Honey teaches the system of claim 43, wherein the output image is generated by a second imager and the illustrated trajectory portion is positioned in the output image to correspond to locations of the one of the sports ball and the ball striking implement in the output image (Honey: See arguments and citations offered in rejecting claim 43 above).  

As per claim 46, Honey teaches the system of claim 44, wherein the second imager provides a series of output images and the controller alters the series of output images to illustrate the portion of the trajectory (Honey: See arguments and citations offered in rejecting claim 43 above: video). 
 
As per claim 47, Honey teaches the system of claim 43, wherein the controller is configured to output the altered output image while the moving sports ball is in flight (Honey: See arguments and citations offered in rejecting claim 43 above: baseball, football, hockey, soccer).  

As per claim 48, Honey teaches the system of claim 43, wherein the controller is further configured to: project the portion of the trajectory onto a predetermined plane; and illustrate the projected portion of the trajectory in the altered output image (Honey: See arguments and citations offered in rejecting claim 43 above: image plane).  

As per claim 49, Honey teaches the system of claim 46, wherein, in at least one of the series of output images, the Page 2illustrated portion of the trajectory ends at a position in the at least one output image at which the one of the moving sports ball and the ball striking implement is located in the at least one output image (Honey: See arguments and citations offered in rejecting claim 43 above: col 17, lines 50-67: “target at the end of the pucks trajectory, an arrow pointing to the puck”).  

As per claim 50, Honey teaches the system of claim 43, wherein the first imager and the radar are fixed relative to one another (Honey: See arguments and citations offered in rejecting claim 43 above: col 17, lines 16-17: fixed; col 19, lines 17-18: “fixed position”; col 35, lines 10-20: fixed; col 22, lines 34-41: fixed).  

As per claim 51, Honey teaches the system of claim 43, wherein the controller is further configured to illustrate a target in the altered output image (Honey: See arguments and citations offered in rejecting claim 43 above: col 17, lines 55-57: “target at the end of the pucks trajectory, an arrow pointing to the puck”).  

As per claim 52, Honey teaches the system of claim 51, wherein the controller is configured to illustrate a direction from a launch position of the sports ball to the target in the altered image  (Honey: See arguments and citations offered in rejecting claim 43 above: col 17, lines 50-67).
  
As per claim 54, Honey teaches the system of claim 43, wherein the controller is configured to illustrate, in the altered output image, numeric values associated with movement of the one of the sports ball and the ball striking implement and wherein the values include at least one of a launch speed of the sports (Honey: See arguments and citations offered in rejecting claim 43 above: col 17, lines 55-67: “Other examples of enhancements includes nonvideo data; statistics displayed on the television related 60 where, to the puck's position, location, speed, acceleration, etc”).  

As per claim 57, Honey teaches the system of claim 43, wherein the controller is configured to illustrate, in the altered output image, a 3D impact vector of the ball striking implement, a direction of movement Page 3of the ball striking implement (Honey: See arguments and citations offered in rejecting claim 43 above: Note that the striking implement is not required above).  

As per claims 59, 62, 63, 64, and 67, arguments made in rejecting claims 43, 49, 47, 48, and 52 are analogous to arguments for rejecting claims 59, 62, 63, 64, and 67.

As per claim 60, Honey teaches the method of claim 59, further comprising: outputting a series of output images including one of the sports ball and the ball striking implement; and illustrating the portion of the trajectory of the one of the sports ball and the ball striking implement in the series of output images (Honey: See arguments and citations offered in rejecting claim 59 above: Note that the striking implement is not required above).  

As per claim 61, Honey teaches the method of claim 60, wherein the series of output images is generated by a second imager (Honey: See arguments and citations offered in rejecting claim 60 above).  

As per claim 65, Honey teaches the method of claim 64, wherein the predetermined plane is a horizontal plane of a coordinate system having an origin at a point at which the sports ball impacted the ball striking implement (Honey: See arguments and citations offered in rejecting claim 64 above: ice).  

As per claim 66, Honey teaches the method of claim 60, further comprising: illustrating the portion of the trajectory at positions of the corresponding one the one of the sports ball and the ball striking implement in the output image (Honey: See arguments and citations offered in rejecting claim 60 above ).  

Allowable Subject Matter
Claims 45, 53, 55, 56, 58, and 68 are would be allowable if rewritten to overcome the nonstatutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. An appropriate terminal disclaimer will also suffice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662